Title: To James Madison from William Loughton Smith, 27 March 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


27 March 1801, Lisbon. Reports that recent packets from Britain contain no mention of a British plan to aid Portugal. Speculates on reasons for delays in French or Spanish invasion: French may hope Spanish will begin and bear brunt of it, or in the interval Portuguese cabinet may succeed in maneuvering British out of the country without provoking them.
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 2 pp.; marked private; docketed by Wagner as received 24 May.


